Name: Council Regulation (EC) No 1300/97 of 30 June 1997 amending Regulation (EEC) No 4088/87 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco, the West Bank and the Gaza Strip
 Type: Regulation
 Subject Matter: Europe;  trade;  Africa;  Asia and Oceania;  tariff policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31997R1300Council Regulation (EC) No 1300/97 of 30 June 1997 amending Regulation (EEC) No 4088/87 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco, the West Bank and the Gaza Strip Official Journal L 177 , 05/07/1997 P. 0001 - 0002COUNCIL REGULATION (EC) No 1300/97 of 30 June 1997 amending Regulation (EEC) No 4088/87 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco, the West Bank and the Gaza Strip THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas the Additional Protocols to the Association or Cooperation Agreements between the European Economic Community and Cyprus, Israel, Jordan and Morocco provide for preferential customs duties on roses and carnations imported into the Community within the limit of tariff quotas opened for all fresh cut flowers of Combined Nomenclature subheading 0603 10 originating in these countries; whereas, under Regulation (EEC) No 1134/91 (1), the West Bank and the Gaza Strip enjoy preferential tariff treatment for certain agricultural products, including cut flowers of Combined Nomenclature subheading 0603 10, within annual quota limits; whereas these tariff advantages are applicable only to imports for which certain price requirements specified by Regulation (EEC) No 4088/87 (2) are met; whereas the price conditions to be respected for imported products are determined by comparing their prices with Community producer prices;Whereas by Decision 96/206/ECSC, EC (3) the Community concluded an Interim Agreement with Israel on trade and trade-related matters; whereas this included an agreement in the form of an exchange of letters concluded between the Community and Israel on imports into the Community of fresh cut flowers and flower buds suitable for bouquets or ornamental purposes; whereas, by the last mentioned agreement, the Community and Israel agreed to adjust the procedures for determining Community producer prices and recording import prices;Whereas, as a result of the negotiations with Morocco for conclusion of an Association Agreement, which led to agreement inter alia on adjustment, implemented by Regulation (EC) No 3057/95 (4), of the tariff quotas for flowers, the same adjustments as referred to above in the procedures for determining Community producer prices and recording import prices were agreed on;Whereas the provisions of the Agreements with the other Mediterranean countries covered by Regulation (EEC) No 4088/87 on flower imports specify no method for determining Community producer and import prices; whereas it should be ensured that the new procedures should be applied to all imports originating in the Mediterranean countries covered by Regulation (EEC) No 4088/87;Whereas Regulation (EEC) No 4088/87 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 4088/87 is hereby amended as follows:1. Articles 2, 3 and 4 shall be replaced by the following:'Article 21. For a given product and origin, the preferential customs duty shall be applicable only if the price of the imported product is at least 85 % of the Community producer price referred to in Article 3.2. Import prices applicable for two-week periods shall be determined for each of the products and origins indicated in Article 1.Such prices shall be determined every fifteen days for the two weeks following the date on which they are determined.Import prices shall be determined on the basis of the weighted average of prices recorded on the representative import markets of the Community.3. The preferential customs duty shall be suspended and the Common Customs Tariff duty introduced for any given product and origin if the import price determined as specified in paragraph 2 is less than 85 % of the Community producer price determined as specified in Article 3.4. The preferential customs duty shall be reintroduced for any given product and origin if the import price determined as specified in paragraph 2 is 85 % or more of the Community producer price determined as specified in Article 3.Article 31. Community producer prices applicable for two-week periods shall be determined for each of the four products indicated in Article 1. Such prices shall be determined every fifteen days for the two weeks following the date on which they are determined.2. Community producer prices shall be determined on the basis of the weighted average of producer prices recorded on the representative markets for Community production.Article 4In the absence of prices sufficiently representative to permit determination of import and/or Community producer prices as specified in Articles 2 (2) and 3 (2) respectively, they shall be determined on the basis of the latest prices determined.`2. Article 5 (2) shall be replaced by the following:'2. In accordance with the procedure provided for in paragraph 1, the Commission shall:(a) determine import prices as provided for in Article 2 (2) and Community producer prices as provided for in Article 3 (2);(b) when appropriate, suspend the preferential customs duty and reintroduce the Common Customs Tariff duty, or reintroduce the preferential customs duty.However, between the meetings of the Management Committee, these measures shall be adopted by the Commission.`.Article 2 Twelve months after the entry into force of this Regulation, the Commission shall present to the Council an assessment report on the implementation of this new system for determining Community producer prices, possibly accompanied by proposals for adjustments to be made to it.Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 30 June 1997.For the CouncilThe PresidentA. NUIS(1) OJ No L 112, 4. 5. 1991, p. 1. Regulation as amended by Regulation (EC) No 539/96 (OJ No L 79, 29. 3. 1996, p. 6).(2) OJ No L 382, 31. 12. 1987, p. 22. Regulation as last amended by Regulation (EC) No 539/96.(3) OJ No L 71, 20. 3. 1996, p. 1.(4) OJ No L 326, 30. 12. 1995, p. 3.